DETAILED ACTION


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/24/2022 has been entered.
 
Response to Arguments

Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  As to applicants arguments on the bottom of pp1-to pp 2 top:

During the Examiner interview, Applicant’s representative requested that the Examiner
cite with specificity where in paragraphs [0065], [0066] and [0071] the feature, “one or more parameters of a spectral shaper model” are shown or suggested. Rather than doing so, the Examiner reiterated his arguments for rejection set forth in the Final Action, and also made a conclusory statement that the language was “too broad,” and suggested that Applicant should narrow the claims even further.

Yang (201102955980) reference, reproduced and highlighted below:
	[0131] FIG. 12B shows an example of a basic source-filter arrangement as applied to coding of the spectral envelope of narrowband signal SIL10. An analysis module calculates a set of parameters that characterize a filter corresponding to the speech sound over a period of time (typically ten or twenty milliseconds). A whitening filter (also called an analysis or prediction error filter) configured according to those filter parameters removes the spectral envelope to spectrally flatten the signal. The resulting whitened signal (also called a residual) has less energy and thus less variance and is easier to encode than the original speech signal. Errors resulting from coding of the residual signal may also be spread more evenly over the spectrum. The filter parameters and residual are typically quantized for efficient transmission over the channel. At the decoder, a synthesis filter configured according to the filter parameters is excited by a signal based on the residual to produce a synthesized version of the original speech sound. The synthesis filter is typically configured to have a transfer function that is the inverse of the transfer function of the whitening filter.




Clearly, Yang is teaching a synthesis technique at the decoder.   

On top of pp 2 of applicants response, applicant states:
“As stated by Applicant’s representative during the interview, an example embodiment of the claimed spectral shaper 544 model is part of a subband predictor in the decoder as shown in FIGS. 5A, 5C of Applicant’s Specification.”

Examiner notes that the claim scope pertains to “adjusting the decoded transform coefficients using the spectral envelope data and the spectral shaper model” which only describes that the “spectral shaper model” adjusts decoded transform coefficients.  There is no-where in the claim scope, that places a spectral shaper model as part of a subband predictor with the In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
  
Applicant further states:
“The location of the spectral shaper model in the decoder is made clear in the preamble and language of claim 1. By contrast, the cited portions of Yang are part of a filterbank in an encoder, and thus have no relevance to “one or more parameters of a spatial shaper model,” as claimed.

	Repeating again, examiner notes the para 131 of Yang, locating the calculation in the decoder.  Examiner also notes and emphasizes, claim 1 does recite “encoded transform coefficients”, “spectral envelop data [in the bitstream, from the encoder]”, and hence the explanatory paragraphs of Yang of the types of parameters that are being sent to the decoder.    

	Lastly, applicants own specification, acknowledges the common parameters on the encoding and decoding side -- 
	[0017] The speech encoder may further comprise an envelope interpolation unit configured to determine a plurality of interpolated envelopes for the plurality of sequential blocks of transform coefficients, respectively, based on the current envelope. In particular, the plurality of interpolated envelopes may be determined based on a quantized current envelope, which is also available at a corresponding decoder. By doing this, it is ensured that the plurality of interpolated envelopes may be determined in the same manner at the speech encoder and at the corresponding speech decoder. Hence, the features of the envelope interpolation unit described in the context of the speech decoder are also applicable to the speech encoder, and vice versa. Overall, the envelope interpolation unit may be configured to 
[0021] The envelope gain determination unit may be configured to insert gain data indicative of the plurality of envelope gains into the bitstream. As a result, the corresponding decoder is enabled to determine the plurality of adjusted envelopes in the same manner as the encoder.
[0028] The decoder may further comprise an envelope interpolation unit configured to determine a plurality of interpolated envelopes for the plurality of blocks of reconstructed flattened transform coefficients, respectively, based on the quantized current envelope. The envelope interpolation unit of the decoder typically operates in the same manner as the envelope interpolation unit of the encoder. The envelope interpolation unit may be configured to determine the plurality of interpolated envelopes further based on a quantized previous envelope. The quantized previous envelope may be associated with a plurality of previous blocks of reconstructed transform coefficients, directly preceding the plurality of blocks of reconstructed transform coefficients. As such, the quantized previous envelope may have been received by the decoder as envelope data for a previous set of blocks of transform coefficients (e.g. in case of a so-called P-frame). Alternatively or in addition, the envelope data for the set of blocks may be indicative of the quantized previous envelope in addition to being indicative of the quantized current envelope (e.g. in case of a so-called I-frame). This enables the I-frame to be decoded without knowledge of previous data.
[0044] The predictor may be configured to determine the one or more predictor parameters such that a mean square value of the prediction error coefficients of the current block of prediction error coefficients is reduced (e.g. minimized). This may be achieved using e.g. a Durbin-Levinson algorithm. The predictor may be configured to insert predictor data indicative of the one or more predictor parameters into the bitstream. As a result, the corresponding decoder is enabled to determine the current block of estimated flattened transform coefficients in the same manner as the encoder.
[0048] The spectral shaper may be configured to flatten the current block of estimated transform coefficients using a current estimated envelope. Furthermore, the spectral shaper may be configured to determine the current estimated envelope based on at least one of the one or more previous block envelopes and based on the block lag parameter. In particular, the spectral shaper may be configured to determine an integer lag value T.sub.0 based on the block lag parameter T. The integer lag value T.sub.0 may be determined by rounding the block lag parameter T to the closest integer. Furthermore, the spectral shaper may be configured to determine the current estimated envelope as the previous block envelope (e.g. the previous adjusted envelope) of the previous block of reconstructed transform coefficients preceding the current block of estimated flattened transform coefficients by a number of blocks corresponding to the integer lag value. It should be noted that the features described for the spectral shaper of the decoder are also applicable to the spectral shaper of the encoder.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As per the independent claims 1, 5, 9, the claim limitations toward “one or more parameters of a spectral shaper model” is vague and indefinite, since applicants specification does not detail a “spectral shaper model”.  Applicants specification, does name ‘spectral shaper’, and does discuss various ‘parameters’ that the spectral shaper uses/operates (looking at paragraphs 0040, 0046, 0048, 0052, 0053, 0172) lag values, number of stored envelopes, variance gain parameters, and other signal model parameters (para 0041).  Therefore, the claim scope of “spectral shaper model” will be interpreted  as a “spectral shaper that operates uses a plurality of possible signal parameters, such as number of stored envelopes, gain parameters, indices, and the like” (as defined by applicants specification, para 0040, 0046, 0048, 0052, 0053, 0172, 0041).  Dependent claims do not remedy the issues in the independent claims.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (20110295598).

As per claim 1, Yang (20110295598) teaches a method of audio signal decoding, comprising:
receiving a bit stream associated with an audio signal (as bitstream containing the encoded signals – para 0071), the bit stream including encoded transform coefficients, spectral envelope data and one or more parameters of a spectral shaper model (as the encoded bitstream includes transform information – para 0065, spectral envelope data- - para 0066, and spectral shape envelope information –para 0065),

decoding the encoded transform coefficients; adjusting the decoded transform coefficients using the spectral envelope data and the spectral shaper model (as decoding the coefficients and using an inverse transform to reconstruct the signal – para 0131; examiner notes, in the explanation above, that 1) applicants own specification in para 0048 equates the spectral shaper parameters discussed on the decoding end also applies to the encoding side and 2) the claim scope of ‘using spectral shaper’ pertains to, a set of parameters that includes 1) lag values, 2)  -- para 0131 described parameters in the bitstream to be spectral envelope information, the transformed coefficients are spectrally flattened, quantized, and on the decoding end, inverse transformed, Yang further discusses decoding schemes in para 0142); since the claimed ‘parameters’ of the spectral shaper has been defined as also using gain values, and envelope information, paragraph 0141, end, as well as para 0061 showing the reconstructed – ie, decoded and synthesized signal, using the excitation signal, spectral envelope, and gain parameters – para 0061));
 reconstructing transform coefficients of the audio signal using the adjusted, decoded transform coefficients; and transforming the reconstructed transform coefficients into a time domain audio signal (as generating a superwideband output signal – fig. 3., fig. 4 – output of the filterbank). 

Yang (20110295598) teaches the method of claim 1, further comprising:
 dequantizing the transform coefficients with a quantizer selected from a plurality of quantizers (as choosing between types of decoder – para 0063, to dequantized the spectral and temporal parameters --- para 0063). 

As per claim 3, Yang (20110295598) teaches the method of claim 1, wherein adjusting the transform coefficients includes unflattening the transform coefficients (as transform coefficients are pre-whitened – para 0131, which spectrally flattens the signal – para 0131, which is reverse in the decoding process, see inverse transform of the transfer function of the whitening filter – last 2 sentences of para 0131) . 

As per claim 4, Yang (20110295598) teaches the method of claim 1, wherein the one or more parameters include a gain parameter and a lag parameter in stride units (para 0141 as gain and lag parameters, which are read on applicants disclosed stride units). 

	Claims 5-8 are system claims that perform the method steps of claims 1-4 above and as such, claims 5-8 are similar in scope and content to claims 1-4 above and therefore, claims 5-8 are rejected under similar rationale as presented against claims 1-4 above.  Furthermore, Yang (20110295598) teaches cpu/processors (para 0202) and memory/storage storing executable instructions – para 0204.
Yang (20110295598) teaches memory/storage storing executable instructions – para 0204.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Zhao (20070055508) teaches sinusoidal function models (para 0228) performing shaping (0215) operating fundamental frequencies).

Ragot (20100121646) teaches fundamental frequency coding (para 0008), with sinusoidal models (par 0124) and shaping (para 0126) in conjunction with decoding (para 0103-0107)
The following references were found when searching for applicants disclosure of MDCT/LPC/flattening-prewhitening/envelope coding types:
20140257827
20140149124
20130290003
20130282368
20130124215
20120253797

20110295598
20100286991
20100286990
20100262420
20100217609
20100063808
20090279598
20090157413
20090110208
The following references were found regarding applicants claim elements of spectral envelope, shaping, decoding, sinusoidal codec, lag, gain:
20080027711
20070088558 (as a representative piece of prior art – see all related Vos references)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
02/03/2022